UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7436


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WALTER DEOTIS FOSTER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:04-cr-01039-TLW-1)


Submitted:   March 26, 2013                 Decided:   April 2, 2013


Before DAVIS, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. James Hoffmeyer, LAW OFFICE OF W. JAMES HOFFMEYER, Florence,
South Carolina, for Appellant.     Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina;
Robert Frank Daley, Jr., Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Walter Deotis Foster pled guilty, pursuant to a plea

agreement, to possession with intent to distribute five grams or

more of cocaine base, in violation of 21 U.S.C. § 841(a)(1)

(2000), and the court sentenced him to 204 months’ imprisonment.

On   appeal,    counsel      has   filed      a   brief   pursuant     to     Anders    v.

California,     386     U.S.   738    (1967),       stating    that    there      are   no

meritorious         issues   for     appeal       but   questioning        whether      the

district court correctly classified Foster as a career offender

pursuant       to     U.S.     Sentencing         Guidelines     Manual          (“USSG”)

§ 4B1.1(a) (2004).           Foster was advised of his right to file a

pro se supplemental brief, but he did not do so.                      We affirm.

            We review Foster’s sentence for reasonableness under a

deferential         abuse-of-discretion           standard.         Gall    v.     United

States, 552 U.S. 38, 41 (2007).                     A sentence is procedurally

reasonable      if,    among    other   requirements,         the     court      properly

calculates the defendant’s advisory Guidelines range.                            See id.

at 49-51.       Our review of the record leads us to conclude that

the district court did not err by classifying Foster as a career

offender.      Even absent consideration of his failure to stop for

a blue light conviction, Foster had three prior convictions for

felony drug offenses and one prior conviction for a crime of

violence.       See USSG § 4B1.1(a) (requiring defendant have “at

least two prior felony convictions of either a crime of violence

                                           2
or   a    controlled      substance       offense”          to     qualify      as    career

offender).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                              This court

requires that counsel inform Foster, in writing, of the right to

petition    the    Supreme      Court   of       the    United      States     for   further

review.      If    Foster      requests      that       a   petition      be    filed,   but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in    this    court      for      leave    to   withdraw       from

representation.      Counsel’s motion must state that a copy thereof

was served on Foster.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately            presented     in   the    materials

before    this    court   and    argument         would     not     aid   the   decisional

process.

                                                                                     AFFIRMED




                                             3